IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

DANA W. WILEY,
Plaintiff, Civil Action No. 2:18-cv-1207
v. | Hon. William S. Stickman, IV

Hon. Patricia L. Dodge
VINCE MCMAHON and JOHN DUE,

Defendants.

 

 

ORDER OF COURT

After Plaintiff filed an Amended Complaint (ECF No. 7) in the above-captioned matter,
and after a Motion to Dismiss (ECF No. 12) was filed by Defendants, and after a Report and
Recommendation was filed by United States Magistrate Judge Patricia L. Dodge giving Plaintiff
until October: 21, 2019, to file written objections thereto, and no Objections having been filed,
and upon independent review of the record, the Court hereby ADOPTS Magistrate Judge
Dodge’s Report and Recommendation as the opinion of this Court.

IT IS HEREBY ORDERED this 22" day of October 2019, that the Motion to Dismiss
(ECF No. 12) is GRANTED. Plaintiff's Amended Complaint (ECF No. 7) is DISMISSED with
prejudice as to all Defendants.

IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of
Appellate Procedure, if any party wishes to appeal from this Order, as provided in Fed. R. App.
P. 3, a notice of appeal must be filed with the Clerk of Court, United States District Court, at
700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.

BY THE&COURT:

ML Ste

WILLIAM S. STICKMAN, IV
UNITED STATES DISTRICT JUDGE

 
